internal_revenue_service number release date index number 453b -------------------------- --------------------- ---------------------------------- in re -------------------------- -------------------------- legend department of the treasury washington dc person to contact ---------------- id no ------------- telephone number -------------------- refer reply to cc ita br05 - plr-105080-11 date august -------------------------- taxpayer -------------------------- company a ------------------------------------------- state m amounts k dollar_figure----------------- l dollar_figure--------------------- m dollar_figure--------------- n1 dollar_figure-------------- n2 dollar_figure------------- o ----- p --- r -- s ------ dates ------------------------- ---------------------- ---------------------- ---------------------- ---------------------- dear ------------------ this is in response to your authorized representative’s letter of date and other correspondence and submissions in which he requested on your sometimes herein the taxpayer behalf a private_letter_ruling regarding the proper federal income plr-105080-11 tax treatment of a certain proposed transaction more fully discussed below we are pleased to address your concerns facts the information submitted indicates that taxpayer is the chief_executive_officer of a a state m corporation engaged in business-to-business brand marketing activities taxpayer was the sole shareholder of a owning o shares of a common_stock as part of taxpayer’s business succession planning taxpayer agreed to sell p shares of a common_stock in varying portions to company a employees new shareholders the total purchase_price of the p shares of a common_stock at dollar_figuren1 per share was to be dollar_figurel on or about date the new shareholders individually entered into stock purchase agreements with taxpayer for the purchase and sale of their respective number of shares at dollar_figuren1 per share executed promissory notes for the stated principal amounts in favor of taxpayer at a stated_interest rate of r per annum and executed stock pledge agreements in favor of the taxpayer taxpayer sold the p shares of a common_stock to the new shareholders in accordance with the terms of the stock purchase agreements pursuant to the promissory notes each new_shareholder was to pay taxpayer i nine consecutive equal annual payments of principal and interest on the outstanding principal balance at the r interest rate amortized over a period of years on the last day of each august beginning on date and ii a final payment of the outstanding principal balance of the promissory note and all accrued interest and any other sums payable by a new_shareholder pursuant to the promissory note on date it was the intent of the new shareholders that a portion of company a’s annual distributions to its shareholders would be used to make the payments due to taxpayer under the promissory notes however because of unanticipated economic downturn commencing in the year of the sale a experienced and continues to experience financial difficulties as a result the new shareholders were only able to make their initial payments due taxpayer under the promissory notes dollar_figurek with distributions from a taxpayer believes that the present_value of the p shares sold to the new shareholders is only dollar_figurem taxpayer desires to amend the terms of the promissory notes and stock purchaser agreements at issue herein to inter alia i reduce the purchase_price to dollar_figurem or dollar_figuren2 per share ii reduce the interest rate under the promissory notes to a s for the period of time from date to the date of amendment and b the lower_of s or the then lowest applicable_federal_rate for the period of time from the date of amendment forward and iii modify the annual payments due under the promissory notes as follows a one installment of principal and interest in the aggregate amount of dollar_figurek due and paid on date b nine consecutive equal annual payments of principal plr-105080-11 and interest on the outstanding principal balance at the interest rate as amended amortized over a period of years on the last day of each august beginning on date and c a final payment of the entire outstanding principal balance of the promissory note and all accrued interest and any other sums payable by the new shareholders to taxpayer pursuant to the promissory notes on date taxpayer requests a ruling that the described modification of the terms of the promissory notes and the stock purchase agreements by reducing the purchase_price and interest rate and modifying the payment dates is not a disposition or satisfaction of an installment_obligation within the meaning of sec_453b of the code law analysis sec_453 of the code provides that income from an installment_sale shall be taken into account under the installment_method under the installment_method a portion of the total gross_profit from an installment_sale is included in income in each year in which the seller receives payment sec_453b provides that if an installment_obligation is satisfied at other than its face value or distributed transmitted sold or otherwise_disposed_of gain_or_loss shall result to the extent of the difference between the basis of the obligation and the amount_realized in the case of satisfaction at other than face value or a sale_or_exchange or the fair_market_value of the obligation at the time of distribution transmission or disposition in the case of the distribution transmission or disposition otherwise than by sale_or_exchange in short if an installment_obligation is satisfied at its face value or if it is distributed transmitted sold or otherwise_disposed_of the seller must recognize gain_or_loss at that time the issue in this case is whether the modification of the promissory notes and stock purchase agreements is a disposition or satisfaction of an installment_obligation within the meaning of sec_453b the commissioner has ruled that certain modifications of the terms of an installment_obligation do not amount to a disposition of the obligation in revrul_68_419 1968_2_cb_196 the parties agreed to modify the terms of a note so that each installment of principal due by the original terms of the note would be deferred for a period of five years in addition the rate of interest was increased from six percent to seven percent per annum revrul_68_419 specifically holds that the modification of the terms of a purchaser's note by deferring the dates of payment of principal and increasing the rate of interest is not a disposition or satisfaction of an installment_obligation within the meaning of sec_453 the predecessor of current sec_453b see also revrul_55_429 1955_2_cb_252 reaching similar results plr-105080-11 in revrul_75_457 1975_2_cb_196 a taxpayer sold real_estate to an individual for cash a deed_of_trust and a promissory note providing for monthly payments over a 15-year term the terms of the deed and note allowed the individual to resell the property provided that the subsequent buyer executed a new note under the same terms and conditions as the original deed_of_trust the original obligor subsequently sold the property to a successor individual who assumed the obligation by executing a new deed_of_trust and note in favor of the taxpayer under the same terms and conditions as the original deed_of_trust and note the original obligor was released from liability on the original note revrul_75_457 holds that the substitution of obligors deeds of trust and promissory notes without any other changes was not to be considered a satisfaction or disposition of an installment_obligation under sec_453 of the code likewise revrul_82_122 1982_1_cb_80 holds that the substitution of a new obligor and a change in the rate of interest will not be considered a satisfaction or disposition of an installment_obligation for purposes of sec_453b accordingly under existing law modification of an installment_obligation by changing payment terms such as increasing the rate of interest or deferring or increasing the payment dates will not constitute a disposition for purposes of the installment_sales provisions moreover where the original installment note is replaced the substitution of a new promissory note without any other changes is not sufficient for the original note to be treated as disposed of conclusions based upon the facts and representations presented and the above analysis of applicable law we conclude that the described modification of the terms of the promissory notes and the stock purchase agreements by reducing the purchase_price and interest rate and modifying the payment dates is not a disposition or satisfaction of an installment_obligation within the meaning of sec_453b of the code this letter_ruling is based on facts and representations furnished by the taxpayer and its authorized representative and is limited to the matters specifically addressed except as specifically ruled upon we express or imply no opinion concerning the federal tax consequences of the transactions described in the facts under any other provision of the code because it could help resolve future federal tax issues a copy of this letter should be maintained with the taxpayer’s permanent records and attached to any federal_income_tax return to which it might be relevant pursuant to a power_of_attorney on file with this office copies of this letter_ruling are being sent to the taxpayer’s authorized representative plr-105080-11 this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent sincerely s william a jackson william a jackson branch chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes
